DETAILED ACTION
Status of Claims: Claims 1-30 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, 14-18, 20-24, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 20210007066 A1).
Regarding claim 1, Lin et al. disclose a method of wireless communication at a base station, comprising: transmitting a combined block comprising a synchronization signal and information scheduling a system information block 1 (SIB1) physical downlink shared channel (PDSCH) (abstract; SS/PBCH block is received by the UE (transmitted by BS) and includes configuration information and scheduling information for scheduling of PDSCH based on DCI) (paragraph [0115]; DCI for scheduling PDSCH associated with SIB reception) (paragraph [0119]; PDSCH based on the scheduling information indicated by the DCI is decoded by the UE to get SIB1); and transmitting the SIB1 PDSCH based on the information (abstract; PDSCH is received by the UE (transmitted by the BS) based on the scheduling information).
Regarding claim 2, Lin et al. further suggest scrambling cyclic redundancy check (CRC) bits associated with the information scheduling the SIB1 PDSCH based on a system information radio network temporary identifier (SI-RNTI) (paragraph [0115]; DCI with CRC scrambled by a SI-RNTI is monitored by the UE).  
Regarding claim 3, Lin et al. further suggest wherein the combined block comprises a primary synchronization signal (PSS), and a secondary synchronization signal (SSS) (fig. 8 or paragraph [0227]).  
Regarding claim 4, Lin et al. further suggest wherein the combined block comprises a channel that carries the information scheduling the SIB1 PDSCH and one or more of: a system frame number (SFN), a beam index, or barred cell candidate information (paragraph [0165]; searchSpaceZero in pdcch-ConfigSIB1 indicates a row index to a configuration table for determining SFN).  
Regarding claim 5, Lin et al. further suggest wherein the channel comprises a physical broadcast channel (PBCH) that includes the information scheduling the SIB1 PDSCH (paragraph [0102]; PBCH is used to deliver MIB to UEs within the serving cell. MIB indicates a configuration of a control resource set (CORESET) #0 and corresponding search space set for scheduling transmission of RMSI (SIB1)).  
Regarding claim 6, Lin et al. further suggest wherein the combined block comprises a physical downlink control channel (PDCCH) message that carries the information scheduling the SIB1 PDSCH (paragraph [0119]; PDCCH candidates in Type0-PDCCH CSS set is monitored and successfully decodes a DCI format with CRC scrambled by L-SI-RNTI. The UE then decodes a PDSCH based on the scheduling information indicated by the received DCI to get SIB1) and additional broadcast information comprising one or more of a system frame number (SFN), a beam index, or barred cell information (paragraph [0165]; searchSpaceZero in pdcch-ConfigSIB1 indicates a row index to a configuration table for determining SFN).  
Regarding claim 7, Lin et al. further suggest wherein the base station transmits the PDCCH message carrying the information scheduling the SIB1 PDSCH (paragraph [0119]; PDCCH candidates in Type0-PDCCH CSS set is monitored and successfully decodes a DCI format with CRC scrambled by L-SI-RNTI. The UE then decodes a PDSCH based on the scheduling information indicated by the received DCI to get SIB1) and the additional broadcast information on a control resources set (CORESET) or a search space (fig. 10).  
Regarding claim 8, Lin et al. further suggest wherein the CORESET or the search space is dedicated for the PDCCH message (paragraph [0111]; dedicated CORESET #0 for PDCCH monitoring) (paragraph [0087]; search space for PDCCH candidates).  
Regarding claim 9, Lin et al. further suggest wherein the CORESET or the search space carries at least one additional control message (paragraph [0007]; configuration information for one or more search space sets in SS/PBCH block and include scheduling information for first PDSCH in a first DCI associated with a first search space set, and second DCI associated with a second search space set) (paragraph [0282]; CORESET can include one or more parameters of an identity, antenna port QCL information of DM-RS antenna port etc.).  
Regarding claim 12, Lin et al. further suggest wherein the PDCCH message comprises first downlink control information (DCI) comprising the additional broadcast information and a second DCI comprising the information scheduling the SIB1 PDSCH (paragraphs [0287-0289]; the UE determines scheduling information for a first physical downlink shared channel (PDSCH) reception based on one of a first downlink control information (DCI) format associated with a first search space set from the one or more search space sets, or a second DCI format associated with a second search space set from the one or more search space sets. The first DCI format includes the scheduling information for the first PDSCH reception and for a second PDSCH reception and the second DCI format includes the scheduling information for the first PDSCH reception. the second search space set (second DCI) is used for receiving PDCCHs according to a common search space) (paragraph [0119]; PDSCH based on the scheduling information indicated by the DCI is decoded by the UE to get SIB1).  
Regarding claim 14, Lin et al. further suggest wherein the first DCI is based on a different radio network temporary identifier (RNTI) than the second DCI (paragraph [0087]; CCEs for a PDCCH reception based on a search space such as a UE-specific search space (USS) for PDCCH candidates with DCI format having CRC scrambled by a RNTI, such as a C-RNTI, that is configured to the UE by UE-specific RRC signaling for scheduling PDSCH reception or PUSCH transmission, and a common search space (CSS) for PDCCH candidates with DCI formats having CRC scrambled by other RNTIs).  
Regarding claim 15, Lin et al. further suggest wherein the combined block comprises a first synchronization signal block (SSB) that the base station transmits in a first SSB occasion, the first SSB comprising the information scheduling the SIB1 PDSCH and additional information, the method further comprising: transmitting a second SSB in a second SSB occasion, the second SSB comprising the additional information without the information scheduling the SIB1 PDSCH (fig. 17A-B and paragraph [0175]; monitoring occasions in CSS0-light when SS/PBCH block and CORESET multiplexing pattern 2 is configured for Type0-PDCCH CSS set) (paragraph [0119]; PDCCH candidates in Type0-PDCCH CSS set is monitored and successfully decodes a DCI format with CRC scrambled by L-SI-RNTI. The UE then decodes a PDSCH based on the scheduling information indicated by the received DCI to get SIB1) (paragraph [0282]; CORESET can include one or more parameters of an identity, antenna port QCL information of DM-RS antenna port etc. (not SIB1 PDSCH)).  
Regarding claim 16, Lin et al. further suggest transmitting an indication of a presence of one or more of the information scheduling the SIB1 PDSCH or the additional information for a corresponding SSB occasion (paragraph [0102]; PBCH is used to deliver MIB to UEs within the serving cell. MIBs indicate a configuration of a control resource set (CORESET) #0 and corresponding search space set for scheduling transmission of RMSI, paging, and PRACH configuration).  
Regarding claim 17, Lin et al. disclose an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: transmit a combined block comprising a synchronization signal and information scheduling a system information block 1 (SIB1) physical downlink shared channel (PDSCH) (abstract; SS/PBCH block is received by the UE (transmitted by BS) and includes configuration information and scheduling information for scheduling of PDSCH based on DCI) (paragraph [0115]; DCI for scheduling PDSCH associated with SIB reception) (paragraph [0119]; PDSCH based on the scheduling information indicated by the DCI is decoded by the UE to get SIB1); and transmit the SIB1 PDSCH based on the information (abstract; PDSCH is received by the UE (transmitted by the BS) based on the scheduling information).  
Regarding claim 18, Lin et al. disclose a method of wireless communication at a user equipment (UE), comprising: receiving a combined block from a base station, the combined block comprising a synchronization signal and information scheduling a system information block 1 (SIB 1) physical downlink shared channel (PDSCH) (abstract; SS/PBCH block is received by the UE (transmitted by BS) and includes configuration information and scheduling information for scheduling of PDSCH based on DCI) (paragraph [0115]; DCI for scheduling PDSCH associated with SIB reception) (paragraph [0119]; PDSCH based on the scheduling information indicated by the DCI is decoded by the UE to get SIB1); and receiving the SIB1 PDSCH based on the information (abstract; PDSCH is received by the UE (transmitted by the BS) based on the scheduling information).  
Regarding claim 20, Lin et al. further suggest wherein the combined block comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (fig. 8 or paragraph [0227]).  
Regarding claim 21, Lin et al. further suggest wherein the combined block comprises a channel that carries the information scheduling the SIB1 PDSCH and one or more of: a system frame number (SFN), a beam index, or barred cell information (paragraph [0165]; searchSpaceZero in pdcch-ConfigSIB1 indicates a row index to a configuration table for determining SFN).  
Regarding claim 22, Lin et al. further suggest wherein the combined block comprises a physical downlink control channel (PDCCH) message that carries the information scheduling the SIB1 PDSCH (paragraph [0119]; PDCCH candidates in Type0-PDCCH CSS set is monitored and successfully decodes a DCI format with CRC scrambled by L-SI-RNTI. The UE then decodes a PDSCH based on the scheduling information indicated by the received DCI to get SIB1) and additional broadcast information comprising one or more of a system frame number (SFN), a beam index, or barred cell information (paragraph [0165]; searchSpaceZero in pdcch-ConfigSIB1 indicates a row index to a configuration table for determining SFN).  
Regarding claim 23, Lin et al. further suggest wherein the UE receives the PDCCH message carrying the information scheduling the SIB1 PDSCH (paragraph [0119]; PDCCH candidates in Type0-PDCCH CSS set is monitored and successfully decodes a DCI format with CRC scrambled by L-SI-RNTI. The UE then decodes a PDSCH based on the scheduling information indicated by the received DCI to get SIB1) and the additional broadcast information on a control resources set (CORESET) or search space (fig. 10).  
Regarding claim 24, Lin et al. further suggest wherein the PDCCH message comprises first downlink control information (DCI) comprising the additional broadcast information and a second DCI comprising the information scheduling the SIB1 PDSCH (paragraphs [0287-0289]; the UE determines scheduling information for a first physical downlink shared channel (PDSCH) reception based on one of a first downlink control information (DCI) format associated with a first search space set from the one or more search space sets, or a second DCI format associated with a second search space set from the one or more search space sets. The first DCI format includes the scheduling information for the first PDSCH reception and for a second PDSCH reception and the second DCI format includes the scheduling information for the first PDSCH reception. the second search space set (second DCI) is used for receiving PDCCHs according to a common search space) (paragraph [0119]; PDSCH based on the scheduling information indicated by the DCI is decoded by the UE to get SIB1).  
Regarding claim 26, Lin et al. further suggest wherein the first DCI and the second DCI are based on a same radio network temporary identifier (RNTI) (paragraphs [0120-0121]; both DCI formats with CRC scrambled by L-SI-RNTI, in one example, the information is same as the information transmitted by means of the DCI format 10 with CRC scrambled by SI-RNTI).  
Regarding claim 27, Lin et al. further suggest wherein the first DCI is based on a different radio network temporary identifier (RNTI) than the second DCI (paragraph [0087]; CCEs for a PDCCH reception based on a search space such as a UE-specific search space (USS) for PDCCH candidates with DCI format having CRC scrambled by a RNTI, such as a C-RNTI, that is configured to the UE by UE-specific RRC signaling for scheduling PDSCH reception or PUSCH transmission, and a common search space (CSS) for PDCCH candidates with DCI formats having CRC scrambled by other RNTIs).  
Regarding claim 28, Lin et al. further suggest wherein the combined block comprises a first synchronization signal block (SSB) that the UE receives in a first SSB occasion, the first SSB comprising the information scheduling the SIB1 PDSCH and additional information, the method further comprising: receiving a second SSB in a second SSB occasion, the second SSB comprising the additional information without the information scheduling the SIB1 PDSCH (fig. 17A-B and paragraph [0175]; monitoring occasions in CSS0-light when SS/PBCH block and CORESET multiplexing pattern 2 is configured for Type0-PDCCH CSS set) (paragraph [0119]; PDCCH candidates in Type0-PDCCH CSS set is monitored and successfully decodes a DCI format with CRC scrambled by L-SI-RNTI. The UE then decodes a PDSCH based on the scheduling information indicated by the received DCI to get SIB1) (paragraph [0282]; CORESET can include one or more parameters of an identity, antenna port QCL information of DM-RS antenna port etc. (not SIB1 PDSCH)).  
Regarding claim 29, Lin et al. further suggest receiving an indication of a presence of one or more of the information scheduling the SIB1 PDSCH or the additional information for a corresponding SSB occasion (paragraph [0102]; PBCH is used to deliver MIB to UEs within the serving cell. MIBs indicate a configuration of a control resource set (CORESET) #0 and corresponding search space set for scheduling transmission of RMSI, paging, and PRACH configuration).  
Regarding claim 30, Lin et al. disclose an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a combined block from a base station, the combined block comprising a synchronization signal and information scheduling a system information block 1 (SIBI) physical downlink shared channel (PDSCH) (abstract; SS/PBCH block is received by the UE (transmitted by BS) and includes configuration information and scheduling information for scheduling of PDSCH based on DCI) (paragraph [0115]; DCI for scheduling PDSCH associated with SIB reception) (paragraph [0119]; PDSCH based on the scheduling information indicated by the DCI is decoded by the UE to get SIB1): and receive the SIBI PDSCH based on the information (abstract; PDSCH is received by the UE (transmitted by the BS) based on the scheduling information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20210007066 A1) in view Papasakellariou (US 20220086867 A1).
Regarding claim 10, Lin et al. disclose all the subject matter of the claimed invention as recited in claim 6 above without explicitly suggest wherein the PDCCH message comprises downlink control information (DCI) associated a different PDCCH candidate for different beams or different cells. However, Papasakellariou from the same or similar field of endeavor suggests wherein the PDCCH message comprises downlink control information (DCI) associated a different PDCCH candidate for different beams or different cells (paragraph [0138]; DCI formats can have different sizes depending on whether a corresponding PDCCH in received on the first cell or on the second cell. When the DCI format is provided by a PDCCH reception according to the first search space set on the first cell, the DCI format includes a redundancy version (RV) field of 2 bits while when the DCI format is provided by a PDCCH reception according to the second search space set on the second cell, the DCI format does not include a RV field; thus DCI associated different PDCCHs for different cells). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lin et al.’s method/system where the PDCCH message comprises downlink control information (DCI) associated a different PDCCH candidate for different beams or different cells as suggested by Papasakellariou. The motivation would have been to enhance scheduling flexibility operation (paragraph [0002]).
Regarding claim 11, Lin et al. disclose all the subject matter of the claimed invention as recited in claim 6 above without explicitly suggest wherein the PDCCH message comprises downlink control information (DCI) associated having a different size for different beams or different cells. However, Papasakellariou from the same or similar field of endeavor suggests wherein the PDCCH message comprises downlink control information (DCI) associated having a different size for different beams or different cells (paragraph [0140]; a size of the DCI format for scheduling on the first cell can be different than a size of the DCI format for scheduling on the second cell. some fields for scheduling on the first cell, such as a RV field, can have larger size in a DCI format provided by a PDCCH on the first cell than by a PDCCH on the second cell, while a CIF can have smaller, non-zero, size in the DCI format provided by a PDCCH on the first cell than by a PDCCH on the second cell). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lin et al.’s method/system where the PDCCH message comprises downlink control information (DCI) associated having a different size for different beams or different cells as suggested by Papasakellariou. The motivation would have been to enhance scheduling flexibility operation (paragraph [0002]). 
Claim(s) 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20210007066 A1) in view Xue et al. (US 20220060992 A1).
Regarding claim 13, Lin et al. disclose all the subject matter of the claimed invention as recited in claim 12 above without explicitly suggest wherein the base station transmits the first DCI and the second DCI in a same control resource set (CORESET). However, Xue et al. from the same or similar field of endeavor suggest wherein the base station transmits the first DCI and the second DCI in a same control resource set (CORESET) (paragraph [0017]; the first DCI and the second DCI are transmitted in the same CORESET). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lin et al.’s method/system where the base station transmits the first DCI and the second DCI in a same control resource set (CORESET) as suggested by Xue et al. The motivation would have been to reduce a quantity of CORESETs in which the terminal device performs monitoring, thereby further reducing complexity of monitoring the power saving signal by the terminal device (paragraph [0017]).
Regarding claim 25, Lin et al. disclose all the subject matter of the claimed invention as recited in claim 12 above without explicitly suggest wherein the UE receives the first DCI and the second DCI in a same control resource set (CORESET). However, Xue et al. from the same or similar field of endeavor suggest wherein the UE receives the first DCI and the second DCI in a same control resource set (CORESET) (paragraph [0017]; the first DCI and the second DCI are transmitted in the same CORESET). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lin et al.’s method/system where the UE receives the first DCI and the second DCI in a same control resource set (CORESET) as suggested by Xue et al. The motivation would have been to reduce a quantity of CORESETs in which the terminal device performs monitoring, thereby further reducing complexity of monitoring the power saving signal by the terminal device (paragraph [0017]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20210007066 A1) in view Ko et al. (US 20190215101 A1).
Regarding claim 19, Lin et al. disclose all the subject matter of the claimed invention as recited in claim 18 above without explicitly suggest unscrambling cyclic redundancy check (CRC) bits associated with the information scheduling the SIB1 PDSCH based on a system information radio network temporary identifier (SI-RNTI). However, Ko et al. from the same or similar field of endeavor suggest unscrambling cyclic redundancy check (CRC) bits associated with the information scheduling the SIB1 PDSCH based on a system information radio network temporary identifier (SI-RNTI) (paragraph [0114]; UE demodulate and decodes the DCI and descrambles a SIB of the DCI using one same SI-RNTI regardless of SIB types. Thereafter, the UE obtains a value for identifying an SIB type from a specific bit of the DCI. Upon identifying the SIB type, the UE receives the SIB based on scheduling information of a PDSCH included in the DCI and analyzes information in the SIB). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lin et al.’s method/system the step of unscrambling cyclic redundancy check (CRC) bits associated with the information scheduling the SIB1 PDSCH based on a system information radio network temporary identifier (SI-RNTI) as suggested by Ko et al. The motivation would have been to enable the UE to efficiently understand the type of received system information (paragraph [0018]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476